              Case 3:18-cr-00527-WHA Document 109 Filed 12/23/19 Page 1 of 2



 1   WILLIAM L. OSTERHOUDT (SBN 043021)
 2
     Law Offices of William Osterhoudt
     135 Belvedere Street
 3   San Francisco, California 94117
     Telephone: (415) 664-4600
 4   Email: osterhoudt@aol.com
 5
     MICHAEL STEPANIAON, ESQ. (SBN 37712)
 6   Law Offices of Michael Stepanian
     819 Eddy Street
 7
     San Francisco, CA 94109
 8   Telephone: (415) 771-6174
     Fax: (415) 474-3748
 9   Email: mstepanian@sbcglobal.net
10
     Attorneys for Defendants
11   XANTHE LAM AND ALLEN LAM

12                                    UNITED STATE DISTRICT COURT

13                                 NORTHERN DISTRICT OF CALIFORNIA

14
     UNITED STATES OF AMERICA,                        )      Case No. CR 18-00527 WHA (JCS)
15                                                    )
                      Plaintiff,                      )      STIPULATION AND [PROPOSED]
16           vs.                                      )      ORDER PERMITTING
                                                      )      DEFENDANTS TO TRAVEL IN
17
     XANTHE LAM, ALLEN LAM                            )      CALIFORNIA WITH PERMISSION
18                                                    )      OF PRE-TRIAL SERVICES
                      Defendants.                     )
19                                                    )
                                                      )
20
                                                      )
21

22                                                STIPULATION

23

24           As a part of their conditions of Pre-Trial release, defendants Xanthe Lam and Allen Lam

25   have been required to seek court approval for travel outside the Northern District of California.

26   With the approval of their Pre-Trial Services Officer, Mr. Josh Libby, they are requesting

27   permission to travel throughout California with the permission of Pre-Trial Services. The United

28   States is agreeable to this request, provided defendants obtain permission from Pre-Trial Services
     _____________________________________________________________________________________________
                                                    1

     Stipulation and [Proposed] Order, Case No. CR 1800527
              Case 3:18-cr-00527-WHA Document 109 Filed 12/23/19 Page 2 of 2



 1   to travel outside the Northern District, and provide their itinerary to Pre-Trial Services for each
 2   such request. The Pre-Trial Services Officer, Mr. Libby, has no objection to these changes in the
 3                bond conditions.
 4           Accordingly, it is stipulated and agreed between the parties that the conditions of Pre-Trial
 5   release for defendants, Allen Lam and Xanthe Lam shall be modified so that they may travel
 6   within the State of California with the permission of their Pre-Trial Services Officer. When such
 7   travel within California is requested, in advance of their travel, defendants shall provide Pre-Trial
 8   Services with their itinerary and shall obtain the permission of their Pre-Trial Services Officer.
 9

10

11
     DATED: December _16_, 2019                                     Respectfully submitted,
12
                                                             /s/ Michael Stepanian
13
                                                             Michael Stepanian
14                                                           Counsel for Defendant Allen Lam

15                                                           /s/ William L. Osterhoudt
                                                             William L. Osterhoudt,
16
                                                             Counsel for Defendant Xanthe Lam
17
                                                             /s/ Sheila Armbrust
18                                                           Sheila Armbrust
                                                             Assistant United States Attorney
19

20

21                                            [PROPOSED] ORDER
22           On stipulation of the parties, and good cause appearing, it is hereby ordered that the
23   conditions of the release for defendants Xanthe Lam and Allen Lam shall be modified to allow
24   them to travel within the state of California with the permission of the Pre-Trial Services Officer.
25   When requesting such travel, and in advance of their travel, the defendants shall provide their Pre-
26   Trial Services Officer with their itinerary.
27           December 23, 2019
     DATED: ____________________                                    _________________________
                                                                    HON. JOSEPH C. SPERO
28
                                                                    Chief U.S. Magistrate Judge
                                                               THOMAS S. HIXON
     _____________________________________________________________________________________________
                                                    2          UNITED STATES MAGISTRATE JUDGE

     Stipulation and [Proposed] Order, Case No. CR 1800527
